DETAILED ACTION
	This non-final rejection is responsive to communication filed March 5, 2021.  Claims 1-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (WO 2012/092179 A1) (‘Hsu’) (from IDS) in view of Wong et al. (US 2020/0019623 A1) (‘Wong’).

With respect to claims 1 and 8, Hsu teaches a method and a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: 
identifying missing objects in a cloud tier (target tier) of a data protection system (paragraph 20); 
identifying metadata that reference the missing objects (paragraphs 20 and 22); 
determining fingerprints associated with the missing objects from the identified metadata (paragraph 22); 
reading data containers in the active tier (source tier) based on the fingerprints of the missing objects (paragraph 22); 
writing data read from the data containers into a new data container (paragraph 20); and 
writing the new data container to the cloud tier (paragraph 20).
Hsu does not explicitly teach identifying metadata containers, stored in an active tier, that reference the missing objects.  
Wong teaches a cloud tier and active tier (paragraph 38); identifying metadata containers, stored in an active tier, that reference the missing objects (paragraph 69).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the identifying of metadata of Hsu to identify metadata containers stored in an active tier as taught by Wong to improve detection of missing objects.  A person having ordinary skill in the art would be motivated to modify Hsu because Hsu teaches identifying metadata associated with data segments, and thus the combination would entail identifying metadata containers from the active tier.

With respect to claims 2 and 9, Hsu in view of Wong teaches further comprising performing an index lookup for each of the fingerprints to identify the data containers storing the missing objects (Hsu, paragraphs 21-22; Wong, paragraph 47).

With respect to claims 3 and 10, Hsu in view of Wong teaches wherein the cloud tier and the active tier are part of a namespace (Wong, paragraphs 41 and 60). 

With respect to claims 4 and 11, Hsu in view of Wong teaches wherein an object is an entire data container that includes a plurality of compression regions or a compression region, wherein each compression region includes a plurality of segments (Hsu, paragraph 28; Wong, paragraph 69).

With respect to claims 5 and 12, Hsu in view of Wong teaches further comprising generating a new metadata container to store metadata for the new data container (Hsu, paragraph 20; Wong, paragraphs 68-69).

With respect to claims 6 and 13, Hsu in view of Wong teaches, further comprising storing the new metadata container in the active tier (Hsu, paragraph 20; Wong, paragraphs 68-69).

With respect to claims 7 and 14, Hsu in view of Wong teaches further comprising rewriting the identified metadata containers to remove the metadata stored in the new metadata container (Hsu, paragraph 20; Wong, paragraphs 68-69).

With respect to claims 15 and 19, Hsu teaches a method comprising: 
determining a list of missing objects in an active tier (target tier) of a data protection system and fingerprints associated with the missing objects (paragraphs 20 and 22); 
performing a cloud tier index lookup to identify metadata that references the missing objects (paragraphs 21-22); 
copy segments corresponding to the missing objects from a cloud tier based on metadata stored in the metadata container (paragraph 20); and 
writing the segments into a new data container (paragraph 20).
Hsu does not explicitly teach identify a metadata container that references the missing objects.
Wong teaches a cloud tier and active tier (paragraph 38) and determining missing objects from both active tier or cloud tier (paragraph 73); identifying a metadata container that reference the missing objects (paragraph 69).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the identifying of metadata of Hsu to identify metadata containers stored in an active tier as taught by Wong to improve detection of missing objects.  A person having ordinary skill in the art would be motivated to modify Hsu because Hsu teaches identifying metadata associated with data segments, and thus the combination would entail identifying metadata containers from the active tier.

With respect to claim 16, Hsu in view of Wong teaches further comprising storing the new data container in the active tier (Hsu, paragraphs 20; Wong, paragraph 69).

With respect to claim 17, Hsu in view of Wong teaches wherein the data protection system is a scaled- out data protection system, further comprising reconstructing active tier data from one or more cloud tiers and one or more active tiers (Hsu, paragraphs 17-19; Wong, paragraphs 38 and 42).

With respect to claim 18, Hsu in view of Wong teaches wherein the data protection system is a scaled-out data protection system, further comprising reconstructing cloud tier data from one or more cloud tiers and one or more active tiers (Hsu, paragraphs 17-19; Wong, paragraphs 38 and 42).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 29, 2022